United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3143
                                    ___________


United States of America,                *
                                         *
      Appellant,                         *
                                         *    Appeal from the United States
v.                                       *    District Court for the Eastern
                                         *    District of Arkansas.
Rex Ronald Webb,                         *
                                         *
      Appellee.                          *
                                    ___________

                              Submitted: April 11, 2001

                                   Filed: June 11, 2001
                                    ___________

Before WOLLMAN, Chief Judge, MURPHY, Circuit Judge, and GOLDBERG,1
Judge.
                           ___________

MURPHY, Circuit Judge.

      This case is back on a second appeal by the United States from the sentence
imposed by the district court. After Rex Ronald Webb, the Sheriff of Independence
County, Arkansas, was convicted by a jury of one count of violating the civil rights of
Vickie Hawkins by sexually assaulting her and soliciting sexual favors, the district


      1
       The Honorable Richard W. Goldberg, Judge, United States Court of
International Trade, sitting by designation.
court sentenced him to ten months, split between incarceration and home detention.
Both parties appealed. We affirmed Webb's conviction, but we reversed his sentence
and remanded for resentencing under the correct standard for use of force during the
offense. See United States v. Webb, 214 F.3d 962, 966 (8th Cir. 2000) (Webb I). On
remand the district court again imposed a ten month split sentence, and the United
States appeals. We reverse.

        Webb was indicted on two counts of sexual assault and solicitation of sexual
favors while acting under color of law in violation of 18 U.S.C. § 242,2 and he was
convicted of a count alleging violation of the statute on July 30, 1997.3 Vickie Hawkins
testified at trial about what happened when she first went to the sheriff's office on or
about June 18, 1997, to seek Webb's assistance in protecting her from an abusive
husband who had violated a temporary restraining order. She told Webb that she was
concerned that her husband was receiving favorable treatment from the sheriff's office.
While she talked, Webb sat down beside her, stroked her leg, and pulled back her
blouse to look at her breasts. Hawkins left the office and later reported the incident to
two counselors at a domestic violence shelter, and the director contacted the Federal
Bureau of Investigation (FBI) about it.

      FBI agents interviewed Hawkins and asked her to return to Webb's office with
a hidden tape recorder in her purse. She agreed and went to the sheriff's office on July
30 and again talked to Webb about her husband and the restraining order. During the
conversation, Webb closed the door and started to massage Hawkins's shoulders,


      2
        18 U.S.C. § 242 provides in relevant part: "Whoever, under color of any law
willfully subjects any person in any State . . . to the deprivation of any rights,
privileges, or immunities secured or protected by the Constitution or laws of the United
States . . . shall be fined under this title or imprisoned not more than one year, or both
. . ."
      3
          Webb was acquitted of a count charging an offense on or about June 18, 1997.

                                           -2-
fondle her breasts, and kiss her neck. Hawkins complained and pushed Webb's hands
away. When she stood up from the chair, the sheriff shoved her down onto a nearby
love seat and got on top on top of her. Hawkins testified that he "wouldn't let [her] up."
(Trial Tr. 85-86, 135). At the time of the assault, Webb weighed approximately 370
pounds, some 220 pounds more than Hawkins. While lying on top of her, Webb
stroked and fondled her body and suggested they go to a motel room to "get naked."
He told her that she was "talking to the right guy" about her problems. Hawkins was
able to get up from the couch when the sheriff stood up and went to the door to lock
it. He turned back from the door with his penis exposed and grabbed Hawkins's hand,
placed it on his penis, and asked her to perform oral sex. Hawkins refused and pulled
her hand away. Webb then allowed her to leave the office.

       After Webb’s conviction by a jury, a presentence report was prepared. The
report set the base offense level at 10 for use of force during the assault. See U.S.S.G.
§ 2H1.1(a)(3)(A) (base offense level of 10 applies if offense involves "the use or threat
of force against a person").4 Webb objected that he had not used force and that the
base offense level should therefore be 6. The district court interpreted the term "use

          4
              U.S.S.G. § 2H1.1 is the guideline section for offenses involving indivudal
rights:
          (a)     Base Offense Level (Apply the Greatest):
                  (1) the offense level from the offense guideline applicable to any
                        underlying offense;
                  (2) 12, if the offense involved two or more participants;
                  (3) 10, if the offense involved (A) the use or threat of force against
                        a person; or (B) property damage or the threat of property damage;
                        or
                  (4) 6, otherwise.

          (b)     Specific Offense Characteristic
                  (1) If (A) the defendant was a public official at the time of the offense;
                  or (B) the offense was committed under color of law, increase by 6
                  levels.
                                              -3-
. . . of force" to require violence, found that Webb had not used violence, and set the
base offense level at 6 under U.S.S.G. § 2H1.1(a)(4). After adding a 6 level
enhancement under U.S.S.G. § 2H1.1(b)(1), for an offense committed by a public
official or someone acting under color of law, the court calculated Webb's adjusted
offense level to be 12. Webb's criminal history category was I so the resulting
guidelines range was ten to sixteen months, but the statutory maximum for violation of
18 U.S.C. § 242 is twelve months. The court imposed a ten month split sentence.

       Both sides appealed. Webb appealed his conviction and his sentence, arguing
that the court had erred by admitting hearsay testimony during the trial, that the United
States Sentencing Commission should not have precluded straight probation for his
offense, and that the enhancement for acting under color of law amounted to double
counting because the factor had already been built into the base offense level. The
United States cross appealed, arguing that the district court had erred by not finding
that force had been used during the assault and by not setting Webb’s base offense
level at 10, either because he used force during the offense or by use of the base level
from the underlying offense under U.S.S.G. § 2H1.1(a)(1).

        We affirmed Webb's conviction, but reversed his sentence since the district court
had applied an incorrect standard for use of force. We remanded to the district court
for resentencing using the proper test, which is "whether any force involved was
'sufficient to prevent the victim from escaping the sexual contact . . . '" Webb I, 214
F.3d at 966 (citing United States v. Allery, 139 F.3d 609, 611 (8th Cir. 1998). We did
not discuss the government's alternative argument about application of the offense level
from the underlying offense and made no determination about it.

        The parties submitted briefs on remand to the district court. The government
argued that application of the guidelines should result in an adjusted base offense level
of at least 16 and a sentencing range of 21 to 27 months, placing Webb in Zone D of
the Sentencing Tables (but subject to the statutory maximum of 12 months). The court

                                          -4-
stated during the course of the resentencing hearing that it planned to impose a twelve
month split sentence, but the government pointed out that such a sentence was
unavailable under U.S.S.G. § 5C1.1(f) ("[i]f the . . . guideline range is in Zone D of the
Sentencing Table, the minimum term shall be satisfied by a sentence of imprisonment").
The court responded, "if I can't impose a split sentence by imposing the twelve months,
then I am going back to my original sentence." (Sen.Tr. 11-12). The court did not
address the governing test for use of force or make relevant findings. The court stated
instead that its findings regarding the use of force were "the same as I made in [the
original sentencing hearing]." (Sen.Tr. 14).

        The district court issued a written order the next day in which it stated that it had
reconsidered the question and concluded "that force was not used, even under a broad
interpretation of the term." The court stated that its "finding remains the same [as in
the original sentencing hearing]. The Sheriff did not use force, or restraint of any kind,
in the sexual advance." In remanding we told the district court to consider the disparity
in size between Webb and Hawkins, and in its written order it noted that "[i]t is true,
as the Court of Appeals pointed out, that the defendant is a very heavy man, but the
victim is a rather large person herself." The court also expressed its view that Webb
might not have known that his actions were unwelcome.

        The government moved the court to reconsider its sentence. It argued that even
if the court decided not to apply U.S.S.G. § 2H1.1(a)(3)(A), the same base offense
level of 10 would result under U.S.S.G. § 2H1.1(a)(1) and § 2A3.4. With an adjusted
offense level of 16, the sentencing range would be 21 to 27 months. The district court
denied the motion to reconsider in an order dated August 23, 2000. The order stated
in part that "[t]he law of the case precludes switching to §2A3.4" for the "Court of
Appeals obviously did not find the government's argument persuasive since the Court
remanded the case . . . with no mention whatsoever of §2A3.4." The government says
that it first learned of this order when it was referenced in Webb's appellate brief.


                                            -5-
       The United States argues on its appeal that the district court clearly erred in
finding that Webb did not use force in his assault and that it misapplied the guidelines
as a matter of law by not borrowing the offense level for the underlying offense as an
alternative. Webb responds that the district court correctly applied the Webb I standard
and properly found that force was not used. He also contends that Webb I implicitly
rejected the argument about the underlying offense level, and that it was therefore
foreclosed by the law of the case. We review the district court's legal conclusions de
novo, see United States v. Bahena, 223 F.3d 797, 804 (8th Cir. 2000), and its findings
of fact for clear error, see United States v. McKinney, 88 F.3d 551, 556 (8th Cir.
1996).

       Webb I clarified the standard to be used in deciding whether the sheriff used
force during his assault, that is "whether any force involved was sufficient to prevent
the victim from escaping sexual contact." Webb I, 214 F.3d at 966 (citations omitted).
The district court was told to consider "the disparity in size between Webb and
Hawkins, and . . . the coercive power, physical and psychological, that Webb may
have possessed by virtue of that disparity in size and by virtue of the office he held" in
determining whether he had used force. Webb I, 214 F.3d at 966.

        From the record on remand, it appears that the district court was committed to
a split sentence5 and that it declined to apply guidelines which would have resulted in

      5
          The district court commented during the resentencing hearing:

               I believe in the elective process and I believe people up there
               elected the sheriff to serve out this term and I believe he ought
               to serve it out, especially when all he was convicted of was a
               misdemeanor. I mean, it ain't the crime of the century; it ain't
               even a felony. So I am going to let him serve out his term. If
               they want to take an appeal, go ahead and take an appeal. That
               is the way I feel about it and I feel pretty strongly. I imposed
               a split sentence before and I don't think they said anything in
                                           -6-
a base offense level of 10 after it realized that a split sentence would be precluded by
starting the guidelines calculation at that level. See Sen. Tr. 11-12 ("if I can't impose
a split sentence by imposing the twelve months, then I am going back to my original
sentence"). After thoroughly examining the record, we are convinced that the district
court’s finding that Webb had not used force during his assault was clearly erroneous.
The evidence did not support such a finding. Webb’s office door was closed and
eventually locked during the July 30 meeting. After Webb proceeded to fondle
Hawkins's breasts and kiss her neck and she complained and moved away, he pushed
her down on the love seat and laid his 370 pound body on top of her and refused to "let
[her] up." (Trial Tr. 85-86, 135). While he was lying on top of her, he insinuated that
he would only help her if she cooperated with his advances, telling her that she was
"talking to the right guy." When he got up to lock the door, Hawkins was able to
escape from the love seat, but then Webb grabbed her hand and placed it on his
exposed penis and asked for oral sex. Webb clearly used both physical and
psychological coercive power and sufficient force to prevent Hawkins from escaping
sexual contact.

      Since Webb's offense involved "the use . . . of force against a person," a base
offense level of 10 under § 2H1.1(a)(3)(A) should have been used to calculate his
adjusted offense level.6 With the 6 level enhancement required by § 2H1.1(b)(1), the
correct adjusted offense level would be 16, precluding a split sentence because of being
within Zone D of the Sentencing Table. See U.S.S.G. § 5C1.1(f).



                the opinion about a split sentence.

Sen. Tr. 5-6.
      6
       Even if force had not been used in the offense, the court would have erred as a
matter of law by not applying a base offense level of 10 under U.S.S.G. § 2H1.1(a)(1)
& §2A3.4. Section 2A3.4(a)(3) sets the offense level for the underlying offense of
abusive sexual conduct at 10.
                                            -7-
      We accordingly reverse and remand to the district court with instructions to
sentence Webb to twelve months imprisonment.

      A true copy.

            Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -8-